Name: Commission Regulation (EEC) No 2419/93 of 31 August 1993 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 93 Official Journal of the European Communities No L 222/35 COMMISSION REGULATION (EEC) No 2419/93 of 31 August 1993 fixing the aid for cotton THE COMMISSION OF THE EUROPEAN COMMUNITIES, account the estimated yield of the Community harvest in cotton seed and in ginned cotton and also the net cost of ginning ; Having regard to the Treaty establishing the European Economic Community, Whereas the world market price for ginned cotton and cotton seed is determined in accordance with Article 4 of Regulation (EEC) No 2169/81 ;Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton annexed thereto, as amended by Protocol 14 annexed to the Act of Accession of Spain and Portugal, and Commis ­ sion Regulation (EEC) No 4006/87 ('), Whereas, if the world market price for unginned cotton cannot be determined as described above, this price shall be established on the basis of the most recent price deter ­ mined ; Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1554/93 (3), and in particular Article 5 ( 1 ) thereof, Whereas the world market price for unginned cotton is equal to the sum of the values for ginned cotton seed defined in Article 1 of Regulation (EEC) No 1201 /89 of 3 May 1989 laying down rules implementing the system of aid for cotton (6), as last amended by Regulation (EEC) No 2046/93 Q, minus the cost of beginning ;Whereas, pursuant to Article 5 of Regulation (EEC) No 2169/81 , aid must be granted for unginned cotton harvested in the Community when the world market price for unginned cotton is below the guide price ; Whereas the aid is equal to the difference between these two prices ; Whereas the above values are established on the basis of the prices determined in accordance with Articles 2 and 3 of Regulation (EEC) No 1201 /89 ; whereas the world market price is detrmined on the basis of the most favour rable offers and quotations recorded, excluding offers and quotations which cannot be regarded as representative of the real market trend ; Whereas the guide price for cotton is fixed for the 1993/94 marketing year by Council Regulation (EEC) No 1 555/93 (4) ; whereas this price was reduced by Regu ­ lation (EEC) No 2044/93 (5) as a consequence of the monetary realignments ; Whereas the necessary adjustments must be made in cases where the offers and quotations recorded do not satisfy the requirements indicated above ; Whereas the abatement of the subsidy which arises from the system of maximum guaranteed quantities for the 1993/94 year, has been fixed at ECU 20,293 per 100 kilo ­ grams ; Whereas, pursuant to Article 4 (4) of Regulation (EEC) No 2169/81 , if there are no suitable offers or quotations for determing the world market price for cotton seed, that price shall be established on the basis of the most favou ­ rable offers and quotations for cotton seed recorded on the Community market or, if those offers and quotations cannot be established, on the basis of the value of the products obtained from processing the seed in the Community, less the processing cost ; whereas this value is determined in accordance with Article 4 of Regulation (EEC) No 1201 /89 ; Whereas the world market price for unginned cotton is determined periodically on the basis of the world prices recorded for ginned cotton and cotton seed, talking into (') OJ No L 377, 31 . 12. 1987, p. 49 . 0 OJ No L 211 , 31 . 7. 1981 , p. 2. 0 OJ No L 154, 25. 6 . 1993, p. 23 . (4) OJ No L 154, 25. 6 . 1993, p. 24. 0 OJ No L 185, 28 . 7 . 1993, p. 16 . (6) OJ No L 123, 4. 5. 1989, p . 23. (7) OJ No L 185, 28 . 7. 1993, p . 19 . No L 222/36 Official Journal of the European Communities 1 . 9 . 93 Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (') are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' curren ­ cies ; whereas detailed rules on the application and deter ­ mination of these conversions are laid down in Commis ­ sion Regulation (EEC) No 1068/93 (2) ; Whereas the aid must be fixed once a month, and in such a way that it can be applied for the first day of the month following the date of fixing ; whereas it may be altered between fixings ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the aid for cotton should be as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 shall be :  ECU 63,648 per 100 kilograms. Article 2 This Regulation shall enter into force on 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 108 , 1 . 5 . 1993, p . 106 .